UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1582



R. PHILLIP DUTO,

                                              Plaintiff - Appellant,

          versus


WESTINGHOUSE ELECTRIC   CORPORATION;   NORTHROP
GRUMMAN CORPORATION,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-97-
1024-MJG)


Submitted:   January 31, 2000              Decided:   March 14, 2000


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael E. Marr, Baltimore, Maryland, for Appellant. Glen D. Nager,
Thomas M. Beck, JONES, DAY, REAVIS & POGUE, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     R. Phillip Duto appeals the district court’s order granting

summary judgment to Defendants in Duto’s action filed under the Age

Discrimination in Employment Act (“ADEA”). Duto maintains that the

district court erred in finding that he did not create a genuine

issue of material fact as to whether Westinghouse Electric Corpo-

ration’s stated reasons for his lay off were pretextual and that

the lay off was actually motivated by age discrimination.        See

Vaughan v. MetraHealth Cos., 145 F.3d 197, 202 (4th Cir. 1998).

     We have reviewed the formal briefs, the materials submitted in

the joint appendix, and the district court’s thorough and well-

reasoned opinion, and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.          See Duto v.

Westinghouse Electric Corp., No. CA-97-1024-MJG (D. Md. Mar. 29,

1999).*    (J.A. at 417-59).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.

                                                            AFFIRMED



     *
       Although the district court's order is marked as "filed" on
March 26, 1999, the district court's records show that it was
entered on the docket sheet on March 29, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was physically entered on the docket sheet that
we take as the effective date of the district court's decision.
See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   2